Dwyer, J.
¶16 (concurring) — I agree with the disposition reached by the majority. I also agree that the decisions in State v. Kozey, 183 Wn. App. 692, 334 P.3d 1170 (2014), review denied, 182 Wn.2d 1007 (2015), and State v. McDonald, 183 Wn. App. 272, 333 P.3d 451 (2014), control the disposition of this case.
¶17 I disagree with the analysis engaged in by the Kozey and McDonald courts, however. That analysis presupposes that the legislature was unartful in drafting RCW 9.94A-.030(20) and seeks to correct the legislature’s drafting ambiguity through resort to rules of statutory construction and legislative history. Because the legislature wrote precisely what it meant to write and set forth its meaning with precision, there is no legislative error in need of correcting and no need for judges to resort to principles of statutory *774construction or legislative history in order to discern the meaning of the sentence at issue.
¶18 That sentence, found at RCW 9A.94.030(20), is as follows: “ ‘Domestic violence’ has the same meaning as defined in RCW 10.99.020 and 26.50.010.”
¶19 Ross contends, and the sentencing court ruled, that in writing that sentence the legislature conveyed the message that “domestic violence” is an act or actions that fall within the definitions of both “RCW 10.99.020 and 26.50-.010.” The plain words of RCW 9.94A.030(20) say no such thing.
¶20 The key word in the sentence at issue is the word “same.” Plainly, the combination of the definitions in RCW 10.99.020 and 26.50.010 is not the same as the singular definition in RCW 10.99.020. Nor is it the same as the singular definition in RCW 26.50.010. Ross’s interpretation of the sentence at issue does violence to the plain language of RCW 9.94A.030(20) by ignoring the legislature’s use of the word “same” before the word “meaning.” Simply put, a thing that has a different meaning does not have the same meaning.
¶21 A well-educated eighth grader would make quick work of the remaining supposed conundrum. What to make of the legislature’s use of the word “and” in RCW 9.94A-.030(20)? Does that not compel that both referenced statutory definitions be satisfied?
¶22 Of course not. The legislature used the word “and” in its inclusive disjunctive sense.3 It simply means that one or more of the choices can be true. It does not mean that both choices must be true. Here, the legislature wrote the sentence at issue with necessary precision. The sentenc*775ing judge erred by accepting Ross’s invitation to apply it wrongfully.
¶23 The majority does well by reversing the decision of the superior court.

 For those with social lives as eighth graders, the use of the words “and” and “or” in their inclusive disjunctive and exclusive disjunctive senses is discussed in E. Allan Farnsworth, “Meaning” in the Law of Contracts, 76 Yale L.J. 939, 955 (1967), and applied in Lake v. Woodcreek Homeowners Ass’n, 169 Wn.2d 516, 528, 243 P.3d 1283 (2010).